     Case 3:20-cv-00046-MMD-WGC Document 39 Filed 09/11/20 Page 1 of 2



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, Nevada Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Boulevard, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN PER L.R. IA 11-1(b)(ii)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                           DISTRICT OF NEVADA
17
       BANK OF AMERICA, N.A.,                             Case No.: 3:20-cv-00046-MMD-WGC
18
                              Plaintiff,                  STIPULATION AND
19                                                        [PROPOSED]ORDER TO EXTEND
                      vs.                                 CHICAGO TITLE’S DEADLINE TO
20                                                        FILE REPLY BRIEF
       FIDELITY NATIONAL TITLE GROUP,
21     INC., et al.,
22                            Defendants.
23

24
            Plaintiff Bank of America, N.A. (“Bank of America”), on the one hand, and defendant

25
     Chicago Title Insurance Company (“Chicago Title”), on the other hand, by and through their

26
     respective attorneys of record, hereby agree and stipulate as follows:

27
            1.      On August 6, 2020, Chicago Title filed its motion to dismiss (ECF No. 27) Bank of

28
     America’s First Amended Complaint (ECF No. 24);


                                                      1
                                   STIPULATION AND [PROPOSED] ORDER
     Case 3:20-cv-00046-MMD-WGC Document 39 Filed 09/11/20 Page 2 of 2



 1          2.      On September 3, 2020, Bank of America filed its response in opposition to Chicago
 2   Title’s motion to dismiss (ECF No. 36);
 3          3.      Chicago Title requests a two-week extension of its deadline to respond to file its
 4   reply In support of its motion to dismiss, through and including Thursday, September 17, 2020;
 5          4.      Chicago Title requests this extension because of the intervening Labor Day Holiday
 6   weekend and to afford its counsel additional time to review and respond to Bank of America’s
 7   arguments in opposition to the motion to dismiss;
 8          5.      Counsel for Bank of America does not oppose the extension;
 9          6.      This is the first request for an extension made by counsel for Chicago Title which is
10   made in good faith and not for the purposes of delay.
11          IT IS SO STIPULATED that Chicago Title’s reply in support of its motion to dismiss shall
12   be due on September 17, 2020.
13

14   Dated: September 4, 2020                      WRIGHT, FINLAY & ZAK, LLP
15

16                                                 By:    /s/-Darren T. Brenner
                                                         DARREN T. BRENNER
17                                                       Attorneys for Plaintiff
                                                         BANK OF AMERICA, N.A.
18
     Dated: September 4, 2020                      SINCLAIR BRAUN LLP
19

20
                                                   By:    /s/-Kevin S. Sinclair
21
                                                         KEVIN S. SINCLAIR
                                                         Attorneys for Defendant
22
                                                         CHICAGO TITLE INSURANCE COMPANY
23
     IT IS SO ORDERED.
24
            Dated this _____ day of _____________, 2020.
25

26

27
                                                  ________________________________________
                                                  UNITED STATES DISTRICT COURT JUDGE
28


                                                     2
                                  STIPULATION AND [PROPOSED] ORDER
